Fourth Court of Appeals
                                    San Antonio, Texas

                                         October 13, 2020

                                       No. 04-20-00469-CV

                                  IN THE MATTER OF D.J.S.,

                   From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017JUV00148
                         Honorable Carlos Quezada Jr., Judge Presiding


                                          ORDER

        On August 20, 2018, the trial court ordered appellant returned to the Texas Juvenile
Justice Department with approval of his release under supervision to the Texas Department of
Criminal Justice – Parole Division to serve the remainder of his sentence, pursuant to sections
53.045, 54.05, and 54.11 of the Texas Family Code. See TEX. FAM. CODE ANN. §§ 53.045,
54.05, 54.11. On September 17, 2020, appellant filed a motion for leave to file a late notice of
appeal with the trial court. A copy of appellant’s motion was subsequently filed in our court.

        Appellant filed his motion for leave to file a late notice of appeal well after the prescribed
time limit for perfecting an appeal. See TEX. R. APP. P. 26.1; see also R. 26.3 (providing for a
fifteen-day grace period). “[O]nce the period for granting a motion for extension of time under
Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction. Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26).
Accordingly, appellant is ORDERED to show cause in writing within fourteen (14) days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2020.
___________________________________
MICHAEL A. CRUZ, Clerk of Court